As stated by the majority, a prisoner has no absolute right to be present for a civil trial, but it is a matter for the court's discretion. No abuse of that discretion having been shown, I would affirm.
                                APPENDIX

                      The assignments of error are:

                                   "I

  "The trial court erred to the prejudice of
defendant-appellant's appeal rights by not serving him with a
copy of the judgment and final entry of its decision assuming
that judgment was granted in favor of the plaintiff to enable him
to know what constituted the court's decision since appellant
[sic] interest at stake was substantial.
                                   "II

  "Assuming the trial court granted judgment in favor of the
plaintiff it erred to the prejudice of appellant by not
furnishing him with the notice
 *Page 225 
mandated by Civil Rule 41 and any other applicable under the
civil rules of procedure to allow appellant to take action to
protect his interest."
  The defendant's supplemental assignments of error are:
                                   "I

  "The trial court erred in entering judgment in the plaintiff's
favor without allowing defendant-appellant to be present for
trial after defendant had taken after [sic] precaution as a
laymen [sic] to diligently defense [sic] and protect his interest
against the claim of the plaintiff.
                                   "II

  "The trial court erred in entering judgment in the plaintiff's
favor when said action was barred by the statute of
limitation[s].
                                  "III

  "The trial court erred in entering judgment in the plaintiff's
favor when the plaintiff's action was barred by the doctrine of
res judicata and collateral estoppel.
                                   "IV

  "The trial court erred in granting judgment in the plaintiff's
favor when his action was caption [sic] complaint to enforce
attorney's lien when attorney's liens are not recognized nor
authorized by the Ohio Revised Code."